Order entered December 16, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-01426-CV

                         IN RE TERRENCE M. GORE, Relator

               Original Proceeding from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF12-12707-U

                                        ORDER
                        Before Justices Francis, Myers and Schenck

      Before the Court is relator’s December 14, 2015 Request for Emergency Temporary

Relief Pending Motion for En Banc Reconsideration. We DENY the motion.


                                                  /s/   LANA MYERS
                                                        JUSTICE